DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Examiner acknowledges the cancellation of claims 8-9, 13-15, and 21.
Applicant’s arguments in view of the drawings, see page 6 of the Remarks, filed 9 September 2022, with respect to the drawing objection of claim 23 have been fully considered and are persuasive.  The drawing objection of claim 23 has been withdrawn. 
Applicant’s arguments in view of the claim amendment, see page 6 of the Remarks, filed 9 September 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 22-23 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 22-23 has been withdrawn. 

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 19-20 and 22-26, on pages 6-9 of the Remarks, filed 9 September 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that none of the cited prior art documents disclose to control mass flow higher than a threshold value during a first part and lower than the threshold value during a second part, the Examiner respectfully disagrees. 
Allidieres discloses the first and second periods of flow from the high-pressure hydrogen storage to the nozzle (Paragraphs [0060-0063]). Crevlin was used to teach that the valves can be controlled by a controller and the mass flow can be controlled through the control of the valves (Column 6, Lines 34-50 and Column 7, Lines 39-42). While Crevlin was used to teaches the compressor can be used at any desired point in the cycle, the compressor in Allidieres is used at the end to supply a vehicle. 
Crevlin does teach that the flow rate is monitored to ensure that the pressure differential is at a maximum (Column 6, Lines 37) and the lower gas delivery rate occurs when the pressure differential decreases (column 6, Lines 40-43).  As seen Crevlin the threshold is the ideal slope. This can be considered as the threshold as the controller switches to another bank when the slope is away from the ideal by a predetermined amount.  The mass flow would be less in the second path since the pressure difference between the compressor and the vehicle being almost filled will cause a lower flow rate. 
It does not appear in the Applicant’s specification that the threshold value of 60 g/s holds criticality. In paragraphs [0033], [0044], [0059], and [0101], the specification states various thresholds to permit a faster refueling time. 
The response to the Applicant’s argument for claim 19 is also for its dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Allidieres (US 20140196815 A1) in view of Crevlin (US 5673735 A) in further view of Sloan (US 20170130901 A1).
Regarding Claim 19:
Allidieres discloses a device for filling a container with a gas under pressure that has:
A hydrogen fueling station (Abstract) facilitating fueling a tank of a vehicle (V, Figure 2), the hydrogen fueling station comprising:
a high-pressure hydrogen storage (Paragraphs [0013] and [0030-0031]), 
a high-pressure compressor (6, Figure 1, the compressor is the high-pressure compressor), 
wherein the hydrogen flow path comprises a first path (Paragraph [0036], is the path that is directly from the high-pressure hydrogen storage) by-passing the high-pressure compressor (6, Figure 1) and a second path (101, Figure 1) connecting the high-pressure compressor to the high-pressure hydrogen storage, 
wherein controlling a flow of hydrogen in the hydrogen flow path from a start of the fueling at a time Tstart to an end of the fueling at a time Tend (Paragraphs [0060-0063]), 
wherein during a first period from Tstart to T1, controlling the flow of hydrogen from the high-pressure hydrogen storage via the first path to the nozzle (Paragraphs [0060-0062]), and
wherein during a second period from T1 to Tend, controlling the flow of hydrogen from the high-pressure hydrogen storage via the second path to the nozzle (Paragraph [0063]).
	Allidieres does not disclose:
A hydrogen fueling station facilitating fueling a tank of a heavy-duty vehicle having a total volume above 1000 liters with a gaseous hydrogen fuel, the hydrogen fueling station comprising:
a controller, and
a hydrogen flow path from the high-pressure hydrogen storage to a nozzle connectable to a receptacle of the heavy-duty vehicle, 
wherein the controller facilitates controlling a flow of hydrogen in the hydrogen flow path from a start of the fueling at a time Tstart to an end of the fueling at a time Tend, 
wherein during a first period from Tstart to T1, the controller facilitates controlling the flow of hydrogen from the high-pressure hydrogen storage via the first path to the nozzle, and
wherein during a second period from T1 to Tend, the controller facilitates controlling the flow of hydrogen from the high-pressure hydrogen storage via the second path to the nozzle, 
wherein by control of at least part of valves, the controller establishes a mass flow in the first path higher than a threshold of at least 60 grams per second [g/s], and
wherein by control of the high-pressure compressor, the controller establishes a mass flow in the second path lower than the threshold.
	Crevlin teaches a process for storing and delivering gas that has:
A controller (28, Figure 1), 
a high-pressure compressor (12, Figure 1), 
wherein the controller facilitates controlling a flow of hydrogen in the hydrogen flow path from a start of the fueling at a time Tstart to an end of the fueling at a time Tend (Column 6, Lines 34-50), 
wherein by control of at least part of valves (Column 4, Lines 52-58), the controller establishes a mass flow in the first path higher than a threshold (Column 6, Lines 34-50), and
wherein by control of the high-pressure compressor, the controller establishes a mass flow in the second path lower than the threshold (Column 6, Lines 34-50 and Column 7, Lines 39-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres to include a controller, a high-pressure compressor, the controller facilitates controlling a flow of hydrogen in the hydrogen flow path from a start of the fueling at a time Tstart to an end of the fueling at a time Tend, the controller establishes a mass flow in the first path higher than a threshold, the control of at least part of the valves, and by control of the high-pressure compressor, the controller establishes a mass flow in the second path lower than the threshold as taught by Crevlin with the motivation to switch containers based on flow rate to meet an optimum slope. 
It also would have been obvious to a person having ordinary skill in the art that the controller of Crevlin could control the valves in Allidieres to switch high-pressure storage containers when the mass flow rate is lower. The second path would be lower than the threshold as based in Figure 6 of Crevlin because the mass flow decreases as time progresses as the vehicle is being filled. The compressor in Allidieres is used at the end to supply a vehicle as well as seen in Crevlin. Therefore, the mass flow would be less in the second path since the pressure difference between the compressor and the vehicle being almost filled will cause little amount of gas per second to be transferred. 
Allidieres and Crevlin do not teach:
A hydrogen fueling station facilitating fueling a tank of a heavy-duty vehicle having a total volume above 1000 liters with a gaseous hydrogen fuel, the hydrogen fueling station comprising:
a hydrogen flow path from the high-pressure hydrogen storage to a nozzle connectable to a receptacle of the heavy-duty vehicle.
	Sloan teaches a fuel refilling system that has:
A hydrogen fueling station (Abstract) facilitating fueling a tank of a heavy-duty vehicle (Paragraph [0040]) with a gaseous hydrogen fuel (Paragraph [0043]), the hydrogen fueling station comprising:
a hydrogen flow path from the high-pressure hydrogen storage to a nozzle connectable to a receptacle of the heavy-duty vehicle (Paragraph [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres and Crevlin to include a hydrogen fueling station facilitating fueling a tank of a heavy-duty vehicle with a gaseous hydrogen fuel, the hydrogen fueling station comprising a hydrogen flow path from the high-pressure hydrogen storage to a nozzle connectable to a receptacle of the heavy-duty vehicle as taught by Sloan with the motivation to fuel heavy-duty vehicles at a hydrogen fueling station. 

Allidieres, Crevlin, and Sloan discloses the claimed invention except for a threshold of at least 60 grams per second.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a threshold of at least 60 grams per second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allidieres, Crevlin, and Sloan discloses the claimed invention except for a heavy-duty vehicle having a total volume above 1000 liters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a heavy-duty vehicle having a total volume above 1000 liters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 20:
Allidieres discloses:
	A hydrogen fueling station (Abstract).
Allidieres and Sloan do not teach:
Wherein the threshold value is above 100g/s.
	Crevlin teaches:
A change in high-pressure hydrogen storage when the slope departs by a predetermined specified amount (Column 6, Lines 34-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres and Sloan to include a change in high-pressure hydrogen storage when the slope departs by a predetermined specified amount as taught by Crevlin with the motivation to switch containers based on flow rate to meet an optimum slope. 
Allidieres, Crevlin, and Sloan discloses the claimed invention except for the threshold value is above 100 g/s.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the threshold value is above 100 g/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 24:
Allidieres discloses:
	Lines constituting the hydrogen flow path (Paragraphs [0034-0036]). 
Allidieres and Crevlin do not teach:
Wherein a diameter of pipes constituting the hydrogen flow path is at least 8mm.
	Sloan teaches:
		Pipes constituting the hydrogen flow path (Paragraphs [0046] and [0048]).
Allidieres, Sloan, and Crevlin do not teach:
Wherein a diameter of pipes constituting the hydrogen flow path is at least 8mm.
Allidieres, Sloan, and Crevlin discloses the invention as claimed, but does not specifically disclose a diameter of pipes constituting the hydrogen flow path is at least 8mm.   However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allidieres, Sloan, and Crevlin to perform a diameter of pipes constituting the hydrogen flow path is at least 8mm.   
In the present case, Applicant appears to have placed no criticality on any particular diameter since Paragraph [0052] states “the diameter of the pipes constituting the hydrogen flow path is at least 8 mm, preferably 10mm most preferably 12mm”, and it appears that the device of Allidieres, Sloan, and Crevlin would work appropriately if made within the claimed range of a diameter of pipes constituting the hydrogen flow path is at least 8mm.

Regarding Claim 26:
Allidieres discloses:
Flow from the individual vessels of the high-pressure hydrogen storage towards the nozzle in a sequence starting with the one of the vessels having the lowest pressure which is at least 25bar higher than the initial pressure in the tank (Paragraphs [0060-0063]).
	Allidieres and Sloan do not teach:
Wherein the controller establishes flow from the individual vessels of the high-pressure hydrogen storage towards the nozzle in a sequence starting with the one of the vessels having the lowest pressure which is at least 25bar higher than the initial pressure in the tank.
	Crevlin teaches:
Wherein the controller (28, Figure 1) establishes flow from the individual vessels of the high-pressure hydrogen storage towards the nozzle in a sequence starting with the one of the vessels having the lowest pressure which is higher than the initial pressure in the tank (Column 6, Lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres and Sloan to include the controller establishes flow from the individual vessels of the high-pressure hydrogen storage towards the nozzle in a sequence starting with the one of the vessels having the lowest pressure which is higher than the initial pressure in the tank as taught by Crevlin with the motivation to control the valves through the controller to switch to another container. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Allidieres in view of Crevlin in further view of Sloan and Hsu (WO 2008048239 A2).
Regarding Claim 22:
Allidieres discloses:
	The high- pressure compressor (6, Figure 1).
Allidieres, Crevlin, and Sloan do not teach:
Wherein the high- pressure compressor comprises two compressor heads, wherein the two compressor heads are preferably connected in parallel.
	Hsu teaches an expandable hydrogen fueling station that has:
Wherein the high- pressure compressor (210, Figure 2) comprises two compressor heads, wherein the two compressor heads are preferably connected in parallel (Page 4, Lines 24-32 to page 5, Lines 1-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Crevlin, and Sloan to include the high- pressure compressor comprises two compressor heads, wherein the two compressor heads are preferably connected in parallel as taught by Hsu with the motivation to have a compressor that can be reconfigured to the field. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allidieres in view of Crevlin in further view of Sloan, Hsu, and Adams (WO 2016184468 A1).
Regarding Claim 23:
Allidieres discloses:
	The high- pressure compressor (6, Figure 1).
Allidieres, Crevlin, and Sloan do not teach:
Wherein at least one of the two compressor heads have an oblong shaped compression chamber.
	Hsu teaches an expandable hydrogen fueling station that has:
The two compressor heads (Page 4, Lines 24-32 to page 5, Lines 1-2).
Allidieres, Sloan, Crevlin, and Hsu do not teach:
Wherein at least one of the two compressor heads have an oblong shaped compression chamber.
Adams teaches a diaphragm compressor that has:
Wherein at least one of compressor head have an oblong shaped compression chamber (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Crevlin, Hsu, and Sloan to include at least one of compressor head have an oblong shaped compression chamber as taught by Adams with the motivation to have higher pressure with less materials used in the compressor. 
It also would have been obvious to a person having ordinary skill in the art that the high-pressure compressor of Allidieres can have the chambers of the high-pressure compressor in Hsu that an oblong shape as seen in Adams.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Allidieres in view of Crevlin in further view of Sloan, Bangs (US 20100037982 A1), and Nagura (US 20140332114 A1).
Regarding Claim 25:
	Allidieres discloses:
		By-passing the compressor from time Tstart (Paragraphs [0060-0062]). 
	Allidieres and Sloan do not teach:
Wherein the controller is a Programmable Logic Controller controlling at least part of the valves and thereby facilitating by-passing the high-pressure compressor for at least 4 minutes from time Tstart.
	Crevlin teaches:
Wherein the controller controlling at least part of the valves (Column 4, Lines 52-58).
	Allidieres, Crevlin, and Sloan do not teach:
Wherein the controller is a Programmable Logic Controller controlling at least part of the valves and thereby facilitating by-passing the high-pressure compressor for at least 4 minutes from time Tstart.
	Bans teaches:
Wherein the controller is a Programmable Logic Controller controlling at least part of the valves (Paragraphs [0017-0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Crevlin, and Sloan to include the controller is a Programmable Logic Controller controlling at least part of the valves as taught by Bangs with the motivation to a programmable logic controller that can be initiated by the user. 
	Allidieres, Crevlin, Bangs, and Sloan do not teach:
Wherein the controller is a Programmable Logic Controller controlling at least part of the valves and thereby facilitating by-passing the high-pressure compressor for at least 4 minutes from time Tstart.
	Nagura teaches a gas supply method that has:
Wherein the controller controlling at least part of the valves (Paragraph [0034]) and thereby facilitating by-passing the high-pressure compressor for at least a predetermined short time from time Tstart (Paragraph [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Crevlin, Bangs, and Sloan to include the controller controlling at least part of the valves (Paragraph [0034]) and thereby facilitating by-passing the high-pressure compressor for at least a predetermined short time from time Tstart as taught by Nagura with the motivation to determine the amount of gas within the vehicle tank before filling with the compressor. 
It also would have been obvious to a person having ordinary skill in the art that Allidieres can have the programmable logic controller of Bands in which can have the compressor by-passed for a predetermined short amount of time as seen in Nagura because Allidieres discloses the by-passing of the high-pressure compressor. 

Allidieres, Crevlin, Sloan, Nagura, and Bangs discloses the claimed invention except for by-passing the high-pressure compressor for at least 4 minutes from time Tstart.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have by-passing the high-pressure compressor for at least 4 minutes from time Tstart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kountz (US 20050178463 A1) teaches a high-pressure hydrogen fueling station that has a compressor, a vehicle, a controller, and multiple high-pressure hydrogen storage. 
Cohen (US 20120318403 A1) teaches a compressed gas dispensing system that has a compressor, a hydrogen flow path, a vehicle, a controller, and multiple high-pressure hydrogen storage. 
Kuehl (US 20150013829 A1) teaches a method for supplying compressed natural gas that has a compressor, a vehicle, and multiple high-pressure hydrogen storage. 
Borck (US 6779568 B2) teaches a gas distribution system comprising a compressor, a vehicle, a controller, and multiple high-pressure hydrogen storage. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753